DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment 
The amendment filed on 10/08/2021 has been entered.  Claims 1-7, 11-14 and 27-45 are currently pending in the application.
Claim Objections 
Claims 1 and 31 are objected to because of the following informalities:
In claim 1, bottom line, "both a length and a width direction" appears to read "both a length direction and a width direction";
In claim 31, bottom line, "both a length and a width direction" appears to read "both a length direction and a width direction";.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-7, 11-14 and 27-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the limitation "wherein said fabric exhibits a recovery force of at least 120 grams in both a length and a width direction", which renders the claim indefinite.  As is known, the value of a recovery force is determined by multiple parameters, especially the elongation of the fabric under test.  Different recovery force values will be obtained for the same fabric with different elongations. The claim does not set forth the elongation of the fabric under the recovery force test.  Therefore the metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, based on the original disclosure, the limitation has been construed to be "wherein said fabric at 30% elongation exhibits a recovery force of at least 120 grams in both a length direction and a width direction".
	Claim 31 recites the limitation "wherein said fabric exhibits a recovery force of at least 120 grams in both a length and a width direction", which renders the claim indefinite.  As is known, the value of a recovery force is determined by multiple parameters, especially the elongation of the fabric under test.  Different recovery force values will be obtained for the same fabric with different elongations. The claim does not set forth the elongation of the fabric under the recovery force test. Therefore the metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, based on the original disclosure, the limitation has been construed to be "wherein said fabric at 30% elongation exhibits a recovery force of at least 120 grams in both a length direction and a width direction".
Claims 2-7, 11-14, 27-30 and 32-45 each depends from a rejected base claim and are likewise rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-7, 11-14, 27, 29-39 and 41-45 are rejected under 35 U.S.C. 103 as being unpatentable over Liao (WO 2015/057697 A1).
Regarding claim 1, Liao discloses a stretch circular knit fabric (a hybrid stretch circular knit fabric; page 2, para. 4; page 3, para. 2) comprising an elastomeric fiber (an elastomeric fiber; page 3, para. 2) and a polyester bi-component elastic filament (a non-elastomeric fiber such as polyester bi-component fiber; page 2, para. 7; page 3, paras. 1-2), wherein said fabric is a double face fabric (a face side and a base side; page 2, para. 4).
Liao does not explicitly disclose wherein the double face fabric having the polyester bi-component elastic filament between two faces.  However, Liao does disclose wherein the double face fabric having the polyester bi-component elastic filament as a ground yarn of the base side forming intermeshing loops with effects yarns of the face side (see annotated fig. 1; page 2, paras. 4, 7; page 6, para. 5; page 7, para. 4), and the polyester bi-component elastic filament also functions to shrink and jam into the 3D structure with the base side and face side (page 2, para. 7; page 7, para. 2).  One of ordinary skill would recognize that the intermeshing loops as shown in annotated fig. 1 form connections between the face side and the base side of the fabric.  Therefore, it would have been obvious to one of ordinary skill of the fabric art before the effective filing date to have recognized that Liao's double face fabric having the polyester bi-component elastic filament between two faces as claimed. 

Regarding claim 2, Liao discloses the fabric of claim 1, and further discloses wherein the elastomeric fiber comprises a bare elastomeric yarn (page 12, paras. 2-3).
Regarding claim 3, Liao discloses the fabric of claim 1, and further discloses wherein the elastomeric fiber comprises spandex (page 3, para. 2; page 12, para. 2).
Regarding claim 4, Liao discloses the fabric of claim 3, and further discloses wherein the spandex comprises bare spandex yarn with a count from 11 to 560 dtex (11-444 dtex; page 12, paras. 2-3).
Regarding claim 5, Liao discloses the fabric of claim 1, and further discloses wherein the elastomeric fiber has a denier between 10 denier and 450 denier (11-444 dtex; page 12, paras. 2-3).
Regarding claim 6, Liao discloses the fabric of claim 1, and further discloses wherein the polyester bi-component elastic filament comprises poly(trimethylene terephthalate) and at least one polymer selected from the group consisting of poly(ethylene terephthalate), poly(trimethylene terephthalate), and poly(tetramethylene terephthalate) or a combination thereof (page 5, para. 2; page 14, para. 4).
Regarding claim 7, Liao discloses the fabric of claim 1, and further discloses wherein the polyester bi-component filament has a count from 15 dtex to 900 Dtex (16.5-600 dtex; page 14, para. 1; page 15, para. 3).
Regarding claim 11, Liao discloses the fabric of claim 1, and further discloses the fabric further comprising a hard fiber (page 2, para. 4; claim 1).
Regarding claim 12, Liao discloses the fabric of claim 7, and further discloses wherein the hard fiber yarn has a count from 10 to 900 dtex (15 denier, i.e., 16.65 dtex; claim 13).
Regarding claim 13, Liao discloses the fabric of claim 7, and further discloses wherein the hard yarn is selected from the group consisting of wool, linen, silk, polyester, nylon, olefin, cotton, and combinations thereof (page 12, para. 4; claim 13).
Regarding claim 14, Liao discloses the fabric of claim 7, and further discloses wherein the hard yarn is a textured polyester filament (page 12, para. 4; claim 14).
Regarding claim 27, Liao discloses the fabric of claim 1, and further discloses wherein the elastomeric fiber and the polyester bi-component elastic filament are combined together through a pre-covered yarn process before knitting (examples 4, 13, 14).
Regarding claim 29, Liao discloses a garment (page 3, para. 4; claim 23) prepared from the fabric of claim 1.
Regarding claim 30, Liao discloses the garment of claim 29,  which is selected from the group consisting of sport wears, active wear, swimming wear, bras, underwear, intimate wear, leggings, outwear and shoe fabrics (jeans, including legging jeans, which are active wear; page 2, para. 2; example 6).
Regarding claim 31, Liao discloses a method for making a circular knit fabric (page 3, paras. 2-3; page 8, para. 4; example 4), said method comprising knitting together at least one elastomeric fiber (an elastomeric fiber such as LYCRA spandex; page 3, paras. 2-3; example 4) and at least one polyester bi-component elastic filament into a circular knit fabric (a non-elastomeric fiber such as polyester bi-component fiber; page 2, para. 7; page 3, paras. 1-3; example 4), wherein said fabric is a double face fabric (a face side and a base side; page 2, para. 4).
Liao does not explicitly disclose wherein the double face fabric having the polyester bi-component elastic filament between two faces.  However, Liao does disclose wherein the double face fabric having the polyester bi-component elastic filament as a ground yarn of the base side forming intermeshing loops with effects yarns of the face side (see annotated fig. 1; page 2, paras. 4, 7; page 6, para. 5; page 7, para. 4), and the polyester bi-component elastic filament also functions to shrink and jam into the 3D structure with the base side and face side (page 2, para. 7; page 7, para. 2).  One of ordinary skill would recognize that the intermeshing loops as shown in annotated fig. 1 form connections between the face side and the base side of the fabric.  Therefore, it would have been obvious to one of ordinary skill of the fabric art before 
Liao does not explicitly disclose wherein said fabric exhibits a recovery force of at least 120 grams in both a length and a width direction.  However, Liao does disclose the stretch circular knit fabric has high recover forces in all directions (page 1, para. 1) since the elastic yarns generate recovery force of the fabric in both a length direction and a width direction (page 7, para. 2).  Further, Liao discloses the stretch circular knit fabric may optionally comprise a hard yarn such as cotton or nylon (page 2, para. 4; page 6, para. 3), wherein the elastomeric fiber yarn is spandex (page 2, para. 5) which is 1-65% of total fabric weight, and wherein the polyester bi-component elastic filament comprising poly(trimethylene terephthalate) and at least one polymer selected from the group consisting of poly(ethylene terephthalate), poly(trimethylene terephthalate), and poly(tetramethylene terephthalate) which is 5-65% of total fabric weight (page 2, para. 7; page 3, para. 1); therefore, Liao's fabric is formed from the same types of yarn materials with the same weight percent ranges as listed for examples 2-9 in Table 1 of the instant application.  Characteristics of a fabric are determined by materials and structure of the fabric. The fabric of Liao meets all the claimed features of the fabric with regard to the materials and structure as claimed.  Therefore, it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention, to have performed a fabric recovery force test to a stretch circular knit fabric as disclosed by Liao under the same conditions as specified in the instant application, to obtain a test result that the fabric exhibits a recovery force of at least 120 grams in both a length and a width direction, since it is well within the general skill of a worker in the art.
Regarding claim 32, Liao discloses the method of claim 31, and further discloses wherein the elastomeric fiber comprises a bare elastomeric yarn (page 12, paras. 2-3).
Regarding claim 33, Liao discloses the method of claim 31, and further discloses wherein the elastomeric fiber comprises spandex (page 3, para. 2; page 12, para. 2; example 4).
Regarding claim 34, Liao discloses the method of claim 33, and further discloses wherein the spandex comprises bare spandex yarn with a count from 11 to 560 dtex (11-444 dtex; page 12, paras. 2-3).
Regarding claim 35, Liao discloses the method of claim 31, and further discloses wherein the elastomeric fiber has a denier between 10 denier and 450 denier (11-444 dtex; page 12, paras. 2-3).
Regarding claim 36, Liao discloses the method of claim 31, and further discloses wherein the polyester bi-component elastic filament comprises poly(trimethylene terephthalate) and at least one polymer selected from the group consisting of poly(ethylene terephthalate), poly(trimethylene terephthalate), and poly(tetramethylene terephthalate) or a combination thereof (page 5, para. 2; page 14, para. 4).
Regarding claim 37, Liao discloses the method of claim 31, and further discloses wherein the polyester bi-component elastic filament has a count from 15 dtex to 900 Dtex (16.5-600 dtex; page 14, para. 1; page 15, para. 3).
Regarding claim 38, Liao discloses the method of claim 31, and further discloses wherein the polyester bi-component elastic filament has a denier of from about 10 to about 450 (15-450 denier; page 14, para. 1; page 15, para. 3).
Regarding claim 39, Liao discloses the method of claim 31, and further discloses wherein the elastomeric fiber weight is about 3% or higher of total fabric weight (1-25 wt%; page 12, para. 6), the polyester bi-component elastic filament weight is about 5% or higher of total fabric weight (5-45 wt%; page 14, para. 5); and fabric stretch level is at least 15% or higher in 
Regarding claim 41, Liao discloses the method of claim 31, and further discloses the method further comprising knitting a hard fiber into the circular knit fabric (page 2, para. 4; claim 1).
Regarding claim 42, Liao discloses the method of claim 41, and further discloses wherein the hard fiber yarn has a count from 10 to 900 dtex (15 denier, i.e., 16.65 dtex; claim 13).
Regarding claim 43, Liao discloses the method of claim 41, and further discloses wherein the hard yarn is selected from the group consisting of wool, linen, silk, polyester, nylon, olefin, cotton, and combinations thereof (page 12, para. 4; claim 13).
Regarding claim 44, Liao discloses the method of claim 41, and further discloses wherein the hard yarn is a textured polyester filament (page 12, para. 4; claim 14).
Regarding claim 45, Liao discloses the method of claim 41, and further discloses wherein the hard yarn is a cotton spun yarn (page 6, para. 3; page 9, para. 3).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Liao (WO 2015/057697 A1) in view of Chuang (US 2006/0010929 A1).
Regarding claim 28, Liao discloses the fabric of claim 1, and further discloses wherein the elastomeric fiber content within the fabric is between 1-22% by weight based on the total fabric weight (page 12, para. 6).  
Liao does not disclose the fabric having a weight between 100 grams/meter2 and 600 grams/meter2.  However, Chuang teaches a stretch circular knit fabric (examples 21, 48-55; claim 30) made from an elastomeric fiber (spandex; examples 21, 48-55; claim 30) and a polyester filament (a polyester yarn; examples 21, 48-55; claim 30) having a weight of 247-309 .
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Liao (WO 2015/057697 A1) in view of Seno (US 2012/0036899 A1).
Regarding claim 40, Liao discloses the method of claim 31, but does not disclose wherein the fabric comprises 100% elastic yarns.  However, Seno teaches a circular knit fabric (a stretch fabric made by a circular knitting machine; paras. 0062, 0065, 0071; claim 3) comprises 100% elastic yarns (made of a core-sheath type conjugated yarn alone, where the core portion containing a polyurethane and the sheath portion containing a polyester elastomer; para. 0062; claims 1-2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the stretch circular knit fabric as disclosed by Liao, with wherein the fabric comprises 100% elastic yarns, as taught by Seno, in order to provide a stretch circular knit fabric with excellent stretchability as well as a uniformly finished surface (Seno; para. 0062).

    PNG
    media_image1.png
    869
    1132
    media_image1.png
    Greyscale

Fig. 1 from WO 2015/057697 A1

Response to Arguments
Applicant's arguments with respect to the amended claims have been fully considered but are moot in view of the new grounds of rejection as discussed supra.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/AIYING ZHAO/
Examiner, Art Unit 3732

/DANNY WORRELL/Primary Examiner, Art Unit 3732